Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 15/712197 application RCE filed 07/23/2021. 
Claims 1-18 are pending and have been fully considered.
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over HAMADA  in US 20090223311 in view of ASHARA in 9377480. 
With respect to Claim 1, 4 & 18, HAMADA et al. teach of an analyzer comprising: a first measurement unit for measuring samples; a second measurement unit; and a transportation device operable to transport a plurality of sample containers accommodated in a first rack and containing samples and a plurality of sample containers accommodated in a second rack and containing samples, to the first measurement unit and the second measurement unit, wherein the transportation device comprises a first transportation section operable to transport the plurality of sample containers on the first rack to the first measurement unit and the second measurement unit by transporting the first rack on a transport path, and a second transportation 
ASAHARA et al. teach of a specimen storage device capable of easily identifying a specific specimen plate stored in a rack is proposed. The specimen storage device for storing a tested specimen plate in a rack capable of storing a plurality of specimen plates, the specimen storage device including specimen storage section configured to store the specimen plate in the rack, and a control section configured to control the specimen storage section to store a specific specimen plate, whose test result satisfies 
With respect to Claims 2-5, HAMADA et al. teach of two transport belt units(paragraph 0045-0046) and of programming to control the functions of the belts and the rack movements(paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions & 0049-0057).

With respect to Claim 9, ASAHARA et al. teach of determining and programming a retest order(Column 21, lines 11-55).
With respect to Claims 10-13 & 15 HAMADA et al. teach of conditioned responses (paragraphs 0017-0026 & figures 10-19, and the other associate figure descriptions.
With respect to Claim 16-17, ASAHARA et al. teach of a gripping section(31) and gripping nails(33).  In addition, HAMADA et al. teach of grippers(paragraph 0081). 
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
The prior 112 rejections are dropped due to applicant’s instant amendments and explanation.
With respect to the prior art, applicant argues that the combination of HAMAD and ASHURA et al. do not teach of the movement back and forth between a smear preparation unit and a blood cell count measurement device. The examiner disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically HAMADA et al. do teach of this. HAMADA et al. teach that the two measurement units which can be transferred backwards and forward (transport sections/units, paragraph 0094 & Claim 14 among other places) from being a blood cell count device (blood cell count measurement device) and a blood smear device (smear preparation unit) (paragraph 0093). HAMADA et al. also teach of the transport section transporting sample racks (paragraph 0089, 0095). HAMADA et al. clearly teach of forward and backward movement from a first position to a second position on one container/rack as instantly claimed. Specifically, HAMADA et al. teach of a transportation section that is operable to transport sample containers in a forward direction from the first measurement unit to the second measurement unit and in a backward direction from the second measurement unit to the first measurement unit(Claim 14).
ASHARA et al. is only used to offer further clarity, and also teaches of this limitation, specifically that, the gripping (holding) and the releasing of the specimen plate 10 can be carried out by opening/closing the gripping nails 33 forward and backward(Column 6, lines 62-66 & Column 7, line 8). ASHARA et al. also teach of using a belt/horizontal transfer mechanism for this movement (Column 8, line 20-42).
All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797